Citation Nr: 9902790	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-09 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1992, for the grant of service connection and award of 
compensation benefits for perennial asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 1951 
to September 1953.  

The Board notes that, by a January 1997 rating action, the 
regional office (RO) increased the disability evaluation for 
the veterans perennial asthma from 10 percent to 
100 percent, effective from November 30, 1992.  In February 
1997, the RO notified the veteran of this allowance.  
Thereafter, in a statement received at the RO in April 1997, 
the veteran requested clarification of the disability 
compensation amounts reported in the February 1997 
notification letter.  Review of the claims folder suggests 
that the RO has not yet provided the veteran with the 
information he requested.  This matter is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By a May 1991 rating action, the RO denied the veterans 
petition to reopen a previously denied claim of service 
connection for asthma.  

2.  The veteran was notified of the May 1991 rating action in 
the following month.  However, he did not express 
disagreement with the denial within one year of notification 
of the May 1991 denial.  

3.  Received on November 30, 1992, was a petition to reopen 
the previously denied claim of service connection for asthma.  
Evidence accompanied this petition.


CONCLUSION OF LAW

An effective date earlier than November 30, 1992, for the 
grant of service connection and award of compensation for 
asthma is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from active military duty in 
September 1953.  Subsequently, in May 1954, he filed a claim 
of service connection for asthma and, at the time, asserted 
that the disorder had begun in 1951.  By a July 1954 rating 
action, the RO denied service connection for asthma.  In 
addition to the veterans contentions, the RO considered the 
veterans service medical records, which indicated that a 
pre-service examination completed in February 1951 had 
recorded a history (but no physical evidence) of bronchitis.  
The veterans lungs and chest were found to be normal at the 
November 1951 entry evaluation.  Service records show that, 
in April 1952, the veteran denied having had a history of 
asthma.  Chest X-rays showed none of the signs or stigmata 
of asthma, emphysema, or pulmonary fibrosis.  In August 
1952, the veteran reported having had a history of asthma 
since his childhood and noted that the disorder was 
aggravated by dust and dampness.  His asthma was found to be 
mildly symptomatic.  Between August and October 1952, the 
veteran was hospitalized twice with a diagnosis of perennial 
asthma which existed prior to entry.  The September 1953 
discharge examination demonstrated no respiratory disease or 
complaints.  Asthma existing prior to entry (with a profile 
change to P3) was noted on the report of the discharge 
evaluation.  

Based on this evidence, the RO, by the July 1954 rating 
action, denied service connection for perennial asthma.  
Subsequently, in a January 1955 decision, the Board of 
Veterans Appeals (Board) denied service connection for 
bronchial asthma on the basis that this disorder was not 
incurred in or aggravated by the veterans active military 
duty.  (Decisions of the Board are final.  See 38 U.S.C.A. § 
7104 (West 1991).)  

Thereafter, in July 1982, the veteran filed with the RO a 
petition to reopen his claim of entitlement to service 
connection for asthma.  With this petition, the veteran 
submitted an August 1982 letter from a private physician in 
which the physician 

listed the dates that he had treated the veteran for various 
disorders.  Asthma was not included in this list.  
Additionally, the veteran reported having a history of 
bronchial asthma since childhood.  

By an August 1982 rating action, the RO denied the veterans 
petition to reopen his claim of entitlement to service 
connection for asthma.  The RO noted that the additional 
evidence received since the Boards January 1955 decision was 
not new and material sufficient to reopen the claim of 
service connection for this disorder.  Also in August 1982, 
the RO notified the veteran of this denial.  The veteran did 
not file a document which could be considered a timely notice 
of disagreement with the ROs denial.  See 38 C.F.R. § 19.118 
(1982).  Consequently, the ROs August 1982 denial of the 
veterans petition to reopen his claim of entitlement to 
service connection for asthma is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

Subsequently, on May 3, 1991, the RO received from the 
veteran another petition to reopen his claim of entitlement 
to service connection for asthma.  Additional private medical 
records reflected treatment between December 1975 and July 
1990 for bronchial asthma.  At a May 1985 treatment session, 
the veteran reported that he had experienced an asthmatic 
problem since 1952.  According to a private physicians 
August 1988 statement, the veteran had again reported that he 
had had asthma since 1952.  

By a May 1991 rating action, the RO denied the veterans 
petition to reopen his claim.  Specifically, the RO explained 
that, although the additional evidence reflected treatment 
for asthma, the records did not demonstrate that this 
disorder was incurred in, or aggravated by, the veterans 
active military duty.  In June 1991, the RO notified the 
veteran of this denial.  The veteran did not file a document 
which could be considered a timely notice of disagreement 
with the ROs denial.  See 38 C.F.R. §§ 19.129, 19.192 
(1990).  Consequently, the ROs May 1991 denial 

of the veterans petition to reopen his claim of entitlement 
to service connection for asthma is final.  Id.  

Thereafter, on November 30, 1992, the RO received from the 
veteran yet another petition to reopen his claim of service 
connection for asthma.  By a January 1993 rating action, the 
RO denied the veterans petition.  However, the veteran 
appealed the denial to the Board.  Based on newly received 
evidence, particularly a September 1951 physical examination 
report, the Board, by a June 1996 decision, granted the 
veterans petition to reopen his claim of service connection 
for asthma and, on the basis of a de novo review of the 
evidence, granted service connection. Thereafter, by an 
August 1996 rating action, the RO granted the veteran a 
10 percent disability rating for perennial asthma.  In 
addition, the RO assigned an effective date of November 30, 
1992, for the grant of service connection and award of 
disability compensation.  Subsequently, by a January 1997 
rating action, the RO increased the evaluation assigned to 
this disability to 100 percent, effective from November 30, 
1992.  

Throughout the current appeal, the veteran has contended that 
he is entitled to an effective date earlier than November 30, 
1992, for the grant of service connection and award of 
compensation benefits for perennial asthma.  Specifically, 
the veteran asserts that he had had asthma since he served on 
active military duty in Korea.  He cites prior attempts to 
obtain service connection for asthma and claims that his case 
has remained open since an original claim in 1953.  
Consequently, he claims that an effective date in 1953 is 
appropriate.  

According to the pertinent regulation, when new and material 
evidence (other than service department records) is received 
after a final disallowance, the effective date of the grant 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (1998).  The Board acknowledges, 
in the present case, the veterans contentions that an 
effective date of 1953 is appropriate for the grant of 
service connection and award of compensation benefits for 
perennial asthma.  Significantly, however, the veterans 

claim was previously denied by the Board in 1955 and attempts 
to reopen were denied by the RO in 1982 and 1991.  As noted 
above, no appeal from these latter two actions was initiated.  
Consequently, the provisions of § 5110 and § 3.400 require 
that an effective date be set in accordance with the date of 
a claim to reopen which led to the award in question.  

After the 1991 denial, the veteran did not attempt to reopen 
his claim of service connection for asthma until November 30, 
1992.  With his petition to reopen, he also submitted the 
copy of the report of a physical examination conducted for 
employment purposes in September 1951 (two months prior to 
his enlistment into active military duty).  According to the 
report of this evaluation, the veteran, at that time, had 
denied ever having asthma or bronchitis.  His lungs were 
shown at that time to be normal.  Importantly, the Board, in 
June 1996, specifically cited this document as support for 
the grant of service connection for asthma.  

A salient point to be made is that, following the ROs May 
1991 denial of the veterans petition to reopen his claim of 
service connection for asthma, he did not file a petition to 
reopen this claim until November 30, 1992.  Furthermore, such 
a claim cannot be implied by the available evidence of 
record.  See 38 C.F.R. §§ 3.151, 3.155, 3.157 (1998).  In 
addition, as noted above, the copy of the September 1951 
physical examination report, cited by the Board in its June 
1996 decision as support for the grant of service connection 
for asthma, was also received on November 30, 1992.  This 
date, therefore, represents the earliest date on which a 
grant may be made.  § 3.400.

Since pertinent laws and regulations state that, when new and 
material evidence (other than service department records) is 
received after final disallowance, the effective date of the 
grant of service connection will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later (38 C.F.R. § 3.400(q)(1)(ii) (1998)), the Board must 
conclude that an effective date earlier than the date 
assigned by the RO (November 30, 1992) is not warranted.  The 
preponderance of the evidence is against the claim of 
entitlement to an effective 

date earlier than November 30, 1992, for the grant of service 
connection and award of compensation for perennial asthma.  


ORDER

Entitlement to an effective date earlier than November 30, 
1992, for the grant of service connection and award of 
compensation for perennial asthma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
